Citation Nr: 1423490	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-00 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability (claimed as mild to moderate central spinal canal stenosis at L4-5 due to spondylitic disc bulge and bilateral facet with right leg and right knee pain and left leg radiculopathy).

2.  Entitlement to service connection for hypertension, including as due to herbicide exposure or service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a gastrointestinal disability, including as due to herbicide exposure or service-connected PTSD.

4.  Entitlement to an initial compensable rating for acne.

5.  Entitlement to a disability rating greater than 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to November 1968, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims of service connection for a lumbosacral spine disability (claimed as mild to moderate central spinal canal stenosis at L4-5 due to spondylitic disc bulge and bilateral facet with right leg and right knee pain and left leg radiculopathy) (which was characterized as separate service connection claims for mild to moderate central spinal canal stenosis at L4-5 due to spondylotic disc bulge and bilateral facets (claimed as dislocated discs in vertebral column), right leg pain, and for radiculopathy of the left leg (claimed as left leg pain)), and for hypertension and stomach problems, each including as due to herbicide exposure or service-connected PTSD.  The RO also denied the Veteran's claim for a disability rating greater than 50 percent for PTSD.  The RO finally determined that, as new and material evidence had not been received, the previously denied claim of service connection for acne would not be reopened.  The Veteran disagreed with this decision in July 2006.  He perfected a timely appeal in December 2007.  A Travel Board hearing was held at the RO in February 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In a November 2010 rating decision, the RO denied the Veteran's claims of service connection for arthritis of the left leg, arthritis of the great toe, and for a bilateral knee disability.  The Veteran has asserted that his claimed arthritis of the left leg and great toe, bilateral knee disability, right leg pain, and radiculopathy of the left leg are all manifestations of his claimed lumbosacral spine disability.  Having reviewed the evidence of record, and especially in light of the Veteran's assertions of a common etiology among multiple currently appealed claims, the Board finds that these claims are characterized more appropriately as a single claim of service connection for a lumbosacral spine disability (claimed as mild to moderate central spinal canal stenosis at L4-5 due to spondylitic disc bulge and bilateral facet with right leg and right knee pain and left leg radiculopathy).

In a June 2012 rating decision, the RO reopened the Veteran's previously denied claim of service connection for acne and granted this claim on the merits, assigning a zero percent rating effective October 12, 2005.  The Veteran disagreed with this decision in October 2012.  He perfected a timely appeal later that same month.
The Board observes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability (or disabilities) for an initial rating or increased rating, it is part of the claim for benefits for the underlying disability (or disabilities).  The record in this case indicates, however, that the Veteran has asserted that he is not employable by reason of all his service-connected disabilities, and thus his TDIU claim does not fall within the purview of Rice.  Id. at 453 (explaining the proper treatment of the assertion of entitlement to TDIU can be resolved by considering the stage of the adjudication at which the issue is raised and whether or not the veteran already has a service-connected disability).  As such, the RO adjudicated the Veteran's TDIU claim in a November 2013 rating decision.  Because the time for initiating an appeal of that decision has not yet expired, the Board finds that a TDIU claim is not before it.

The issues of entitlement to service connection for hypertension and for a gastrointestinal disability, each including as due to herbicide exposure or service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's current lumbosacral spine disability (claimed as mild to moderate central spinal canal stenosis at L4-5 due to spondylitic disc bulge and bilateral facet with right leg and right knee pain and left leg radiculopathy) is not related to active service or any incident of service.

2.  The record evidence shows that the Veteran's service-connected acne is manifested by, at worst, scars on both cheeks.

3.  The record evidence shows that the Veteran's service-connected PTSD is manifested by, at worst, complaints of insomnia, nightmares, and hypervigilance, which result in no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  A lumbosacral spine disability (claimed as mild to moderate central spinal canal stenosis at L4-5 due to spondylitic disc bulge and bilateral facet with right leg and right knee pain and left leg radiculopathy) was not incurred in or aggravated by active service nor may arthritis of the lumbosacral spine be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

2.  The criteria for an initial compensable rating for acne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7800-7828 (2013).

3.  The criteria for a disability rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in October 2005, July 2009, September 2010, and in June 2013, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed lumbosacral spine disability to active service and noted other types of evidence the Veteran could submit in support of this claim.  These letters also informed the Veteran to submit medical evidence showing that his service-connected acne and PTSD had worsened.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the July 2009, September 2010, and June 2013 VCAA notice letter and in separate March and August 2006 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's higher initial rating claim for acne is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted above, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for acne, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the Veteran's increased rating claim for PTSD, the Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in March 2009.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable to the Veteran's higher initial rating claim for acne, however.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, 19 Vet. App. at 473, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id., at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for acne, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran has not alleged that he received inadequate VCAA notice in this case.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  The Board concludes that, because there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no additional VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding VCAA notice not required where there is no reasonable possibility that additional development will aid the Veteran).

As will be explained below in greater detail, the evidence does not support granting service connection for a lumbosacral spine disability.  The evidence also does not support assigning a higher initial rating for acne or an increased rating for PTSD.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, appropriate VCAA notice was provided prior to the currently appealed rating decisions.  Because all of the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran specifically testified at his February 2013 Travel Board hearing that all available medical records in support of his claims had been submitted.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including those issues stated on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the contended causal relationship between the lumbosacral spine disability and active service.  The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected acne and PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

Service Connection Claim

The Veteran contends that his current lumbosacral spine disability is related to active service.  He also contends that his current mild to moderate central spinal canal stenosis at L4-5 due to spondylitic disc bulge and bilateral facet with right leg and right knee pain and left leg radiculopathy arose from the same etiology.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  A lumbosacral spine disability is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  With the exception of arthritis, a lumbosacral spine disability otherwise is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a); thus, the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim other than for arthritis of the lumbosacral spine.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show that, at his enlistment physical examination in March 1966, clinical evaluation was normal.  He denied all relevant pre-service medical history.  

On outpatient treatment in June 1967, the Veteran complained of back pain.

The Veteran's service treatment records indicate that he was "wounded by enemy mortar fragments" near Landing Zone (LZ) Center in the Republic of Vietnam on May 15, 1968.

A review of a DA Form 1811, "Physical And Mental Status On Release From Active Service," dated in November 1968 shows that the Veteran was considered physically qualified for separation from service "without re-examination."  A copy of the Veteran's separation physical examination attached to his DA Form 1811 shows that clinical evaluation was normal except for a birthmark on the right shoulder and wounds on both knees.  

The Veteran's available service personnel records (DA Form 20) show that he served in combat in the Republic of Vietnam from December 1967 until his discharge from service.  His military occupational specialty (MOS) was light weapons infantryman.  His awards included the Silver Star, the Combat Infantryman Badge, the Vietnam Campaign Medal w/60 device, and the Vietnam Service Medal.  He participated in Vietnam Counter Offensive Phase III and the Tet Counter-Offensive.

The post-service evidence shows that, in a November 1999 letter, S.D.G., M.D., stated that the Veteran complained of "some mild to moderate intermittent low back pain [and] left leg pain that radiates down into his foot.  He has intermittent numbness into his leg and foot.  He has difficulty standing.  It still hurts at work and he has to sit down fairly frequently."  The Veteran rated his low back symptoms as 5/10 on a pain scale (with 10/10 being the worst imaginable pain).  The Veteran was taking Celebrex and Vicodin "with some improvement in his symptoms."  A recent private computerized tomography (CT) scan was reviewed and showed mild to moderate central spinal canal stenosis at L4-5 and bilateral foraminal narrowing at L5-S1 due to diffuse spondylitic disc bulges.  Prolonged standing aggravated the Veteran's lumbosacral spine symptoms.  He denied any bowel or bladder symptoms.  The Veteran was working as a service technician for Shell Oil.  Physical examination of the back showed normal contour, no spasm or tenderness, a good range of motion "with only minor discomfort on flexion and extension."  Neurological examination showed full strength of the bilateral lower extremities, intact reflexes at the knees and ankles, and negative straight leg raising.  X-rays of the lumbosacral spine showed narrowing of the L5-S1 disc with slight retrolisthesis of L5 on S1 and minor osteophyte formation anteriorly at both L5-S1 and L4-5.  Dr. S.D.G. opined that the Veteran had degenerative disc disease of the lumbosacral spine and "may have foraminal stenosis."  Dr. S.D.G. stated that the Veteran "is recovering from this quite nicely and he is working."  Dr. S.D.G. advised that the Veteran should "learn some basic back strengthening exercises."

VA x-rays of the Veteran's lumbosacral spine taken in November 1999 showed degenerative changes "especially [at the] lumbosacral junction with disc space narrowing."

On private outpatient treatment in May 2003, the Veteran complained of "a 3-4 year history of chronic, nagging, aching back pain.  There has been no specific accident or injury.  He has been quite active over the years both in work and in sports activities."  The Veteran worked for Shell Oil.  He reported that being on Bextra 20 mg once a day "to be pretty helpful."  Physical examination showed he "walks without a limp or list" and an ability "to squat fully and rise."  Neurological testing showed normal deep tendon reflexes and normal straight leg raising.  X-rays of the lumbosacral spine were "basically normal except for L-5, S-1 articulation where there is some narrowing and some spondylosis."  The private physician's impression was chronic lumbosacral disc disease which "seems to be well-controlled with Bextra and [the Veteran] is advised to continue with such.  Full unrestricted work-activities are appropriate."

An undated private CT scan of the lumbosacral spine included in the Veteran's claims file showed unremarkable L1-3, a diffuse spondylotic annular bulge with mild early facet changes at L3-4 which "minimally narrows the canal," a diffuse spondylotic disc bulge with bilateral facet hypertrophy at L4-5 which was "somewhat asymmetric and slightly greater to the right" and mild central canal stenosis, and degenerative disc disease at L5-S1 "with diffuse spondylotic disc bulge with minimal changes in the facets and probable bilateral foraminal narrowing at L5-S1 due to the diffuse spondylotic disc bulge."  The radiologist's conclusions included a congenitally shallow lower lumbar spinal canal, mild to moderate central spinal canal stenosis at L4-5 "due to a combination of spondylotic disc bulge and bilateral facet hypertrophy," and probable bilateral foraminal narrowing at L5-S1 "due to a significant diffuse spondylotic disc bulge" which "may well explain the [Veteran's] left lower extremity radiculopathy."

VA x-rays of the Veteran's lumbosacral spine taken in February 2009 showed moderate degenerative changes at the middle and lower part of the spine and "considerably more prominent" degenerative changes at L5-S1.

In a July 2009 letter, T.W.H., M.D., stated that he had examined the Veteran in June 2009.  "He is under my care for severe osteoarthritis [of the] lumbar spine with spinal foraminal stenosis."  In a separate July 2009 letter, R.T.A, M.D., stated that the Veteran had been his patient since March 1998.  Dr. R.T.A. also stated that he had been treating the Veteran for degenerative disc disease "of the spine [and] foraminal stenosis."

On VA spine examination in January 2010, the Veteran's complaints included chronic low back pain "with increase with walking."  He denied any radicular symptoms.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported being on bed rest for 1 month in the previous year.  He also reported that periodic steroid injections "appear to help him."  He denied any inflammatory joint disease, "true flare-ups," or bowel, bladder, or sexual dysfunction.  He used a cane occasionally.  He reported further that his low back pain "interferes with his productivity, although he could not really describe what that meant."  He was "getting ready to retire this year."  Physical examination showed he "rises out of a chair without the use of his hands or arms," normal gait and posture, no spinous or paraspinous tenderness, no muscle spasm, negative straight leg raising, no lower extremity radiculopathy or sensory deprivation bilaterally, no quadriceps or hamstring muscle atrophy or loss of strength bilaterally, and normal deep tendon reflexes bilaterally.  X-rays of the lumbosacral spine showed advanced degenerative disc disease at L5-S1 with disc space narrowing, vacuum disc, eburnation, and osteophytes, mild narrowing of the L4-5 disc space, no evidence of spondylosis or spondylolisthesis, and normal alignment.  The VA examiner opined that the Veteran's current lumbar spine disability (which he diagnosed as age-acquired degenerative disc disease) was not caused by or a result of active service.  The rationale for this opinion was post-service records showing degenerative disc disease "typical for age degeneration."  The assessment was age-related degenerative disc disease of the lumbar spine.

The Veteran's SSA records show that he was awarded SSA disability benefits in April 2012 for degenerative disc disease and arthralgia of the knees.

The Veteran testified at his February 2013 Board hearing that his lumbosacral spine disability included symptomatology in his bilateral lower extremities.  See Board hearing transcript dated February 12, 2013, at pp. 14-15.

VA magnetic resonance imaging (MRI) scan of the Veteran's lumbosacral spine taken in May 2013 showed spondylosis "most evident" at L4-5 and L5-S1 and severe canal stenosis at L4-5 with compression of the cauda equina nerve roots.  The radiologist's impression was lumbar spinal stenosis.

Analysis

As will be explained below, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a lumbosacral spine disability (claimed as mild to moderate central spinal canal stenosis at L4-5 due to spondylitic disc bulge and bilateral facet with right leg and right knee pain and left leg radiculopathy).

The Veteran's service treatment records show that he complained of back pain in June 1967.  The Veteran has asserted that he also injured his lumbosacral spine while on active combat service in the Republic of Vietnam between December 1967 and his separation from service in November 1968.  Although the Veteran's service treatment records do not indicate that he complained of or was treated for a lumbosacral spine injury while in combat in Vietnam, the Veteran's lay statements regarding an in-service injury in combat are consistent with the facts and circumstances with his acknowledged honorable active combat service in Vietnam.  Thus, the Board finds that the Veteran injured his lumbosacral spine while in combat in Vietnam.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  

Although the Board acknowledges that the Veteran injured his lumbosacral spine while in combat in Vietnam, the record evidence does not support finding an etiological relationship between his current lumbosacral spine disability and active service.  It shows instead that the Veteran's current lumbosacral spine disability (which the January 2010 VA examiner diagnosed as age-related degenerative disc disease of the lumbar spine) is due to aging and not related to active service.  It appears that, following his service separation in November 1968, the Veteran initially sought treatment for a lumbosacral spine disability in approximately November 1999, or 31 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges that the Veteran has complained of and been treated for degenerative disc disease of the lumbosacral spine on multiple occasions since approximately 1999.  The Board also finds it highly significant that, despite being seen by multiple private physicians since approximately 1999 for treatment of his lumbosacral spine disability, the Veteran did not report - and none of these clinicians indicated - any relevant medical history of lumbosacral spine problems since active service.  More importantly, none of the private physicians who have treated the Veteran for his lumbosacral spine disability in recent years related it to active service or any incident of service.  The Board observes that the January 2010 VA examiner's opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that his current lumbosacral spine disability is related to active service.  In summary, the Board finds that service connection for a lumbosacral spine disability (claimed as mild to moderate central spinal canal stenosis at L4-5 due to spondylitic disc bulge and bilateral facet with right leg and right knee pain and left leg radiculopathy) is not warranted.

The Board also finds that service connection for arthritis of the lumbosacral spine is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran does not contend, and the record evidence does not show, that he complained of or was treated for arthritis of the lumbosacral spine during active service or within the first post-service year (i.e., by November 1969).  Thus, the Board finds that service connection for arthritis of the lumbosacral spine is not warranted.  Id.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a lumbosacral spine disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the lumbosacral spine (back pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a lumbosacral spine disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a lumbosacral spine disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a lumbosacral spine disability.  Specifically, the service separation examination report reflects that the Veteran was examined and his spine was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a lumbosacral spine disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1968) and initial reported symptoms related to a lumbosacral spine disability in approximately 1999 (a 31-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including shell fragment wounds (1968) and PTSD (1984).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the lumbosacral spine.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought medical care with Dr. S.D.G. after service in November 1999, he did not report the onset of lumbosacral spine symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  The Veteran also denied any "specific accident or injury" to the lumbosacral spine on private outpatient treatment in May 2003.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed VA disability compensation claims for service connection for multiple shell fragment wounds and for a skin rash in November 1968, immediately after his service separation, but did not claim service connection for a lumbosacral spine disability or make any mention of any lumbosacral spine symptomatology.  He also filed a VA disability compensation claim for PTSD in 1984 but did not claim service connection for a lumbosacral spine disability or make any mention of any lumbosacral spine symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no etiological link between a lumbosacral spine disability and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Higher Ratings for Acne & PTSD

The Veteran also contends that he is entitled to an initial compensable rating for his service-connected acne and an increased rating for his service-connected PTSD.  He essentially contends that both of these service-connected disabilities are more disabling than currently evaluated.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With respect to the Veteran's higher initial rating claim for acne, the Board notes that, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to the Veteran's increased rating claim for PTSD, the Board notes that, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected acne currently is evaluated as zero percent disabling (non-compensable) effective October 12, 2005, under 38 C.F.R. § 4.118, DC 7800-7828 (scars of the head, face, or neck due to other causes-acne).  See 38 C.F.R. § 4.118, DC 7800-7828 (2013).  A zero percent rating is assigned under DC 7828 for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A minimum compensable 10 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck.  A maximum 30 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Id.

The Veteran's service-connected PTSD currently is evaluated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411 (PTSD).  See 38 C.F.R. § 4.130, DC 9411 (2013).  A 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Factual Background

The Veteran's available service treatment records show that, at his enlistment physical examination in March 1966, clinical evaluation was normal.  He denied all relevant pre-service medical history.

In July 1967, the Veteran complained of a rash on his abdomen "+ below on hip."  Physical examination showed a rash.  The diagnosis was tinea corporis.  The Veteran was advised to use tinactin.

In October 1967, the Veteran complained of a swollen right cheek induration and slight tenderness.  Physical examination showed severe acne.  The impression was infectious acne.  The Veteran was advised to use hot soaks.

In October 1968, the Veteran's complaints included a rash on his buttocks.  Physical examination showed a tinea type rash on his buttocks which "apparently has only been partially treated [with] many various oint[ments] including hydrocortisone."  The Veteran was advised to use tinactin twice daily for 4 weeks.

A review of a DA Form 1811, "Physical And Mental Status On Release From Active Service," dated in November 1968 shows that the Veteran was considered physically qualified for separation from service "without re-examination."  A copy of the Veteran's separation physical examination attached to his DA Form 1811 shows that clinical evaluation was normal except for a birthmark on the right shoulder and wounds on both knees.  

The post-service evidence shows that, on VA skin examination in January 1969, the Veteran's medical history included "developing a skin eruption on his buttocks and between his legs in 1968 while stationed in Viet Nam."  He had been treated for a skin condition as recently as 3 months earlier.  Physical examination of the Veteran's skin showed some hyperpigmentation "of a portion of the skin of the" buttocks which was "a residual of a previous infection," a small area of hyperpigmentation in the genitocrural region "as a residual of previous skin eruption," a small area "approximately the size of the end of the finger on one foot which shows slight dryness and scaling."  The diagnoses included a history of a fungus infection of the skin to a "very minimal degree [with] very minimal activity at this time."

On VA Agent Orange examination in October 1993, the Veteran's complaints included acne, numbness in the right big toe, difficulty with shaving due to acne.  The Veteran reported that he had worked since 1968 as a service technician with Shell Oil and currently was employed in that job.  A history of acne "mostly in the facial area, the chest, and the suprapubic area" was noted.  Physical examination showed a full range of motion in the back and spine.  The assessment included acne.

On VA outpatient treatment in January 1994, the Veteran's complaints included acne scarring.  A "long" history of acne with residual scarring was noted.  He had treated his acne with Retin-A since November 1993 and noted some improvement with eruptions but continued scarring.  Physical examination showed acne vulgaris with "mainly residual scarring."  The assessment included acne vulgaris with mainly residual scarring.  The Veteran was advised to continue using Retin-A.

In January 1995, the Veteran's complaints included acne vulgaris.  He was "happy" with the results from using clindamycin and Retin-A to treat his acne.  Physical examination showed diffuse pitted scarring on bilateral cheeks.  The assessment included acne vulgaris which was resolving.

In May 2004, the Veteran complained of "intermittent bumps in beard area" and "similar lesions on chest."  Physical examination showed an 8 millimeter (mm) erythematous pustule on the chest and a clear beard area.  The assessment was mild folliculitis.  The Veteran was advised to use cleocin solution twice a day.

On VA PTSD examination in November 2005, the Veteran's complaints included "bad dreams," sleep difficulty, night sweats, and difficulty trusting others.  He reported sleeping only 1-3 hours per night.  "His sleep is characterized by bad dreams and sweating."  He also experienced anger outbursts, paranoia, and anxiety attacks.  All of the Veteran's PTSD symptoms were constant although he reported no problems working.  He currently worked as a machinist for Shell and "gets along with his supervisor and coworkers and has not lost any [time] from work."  He denied any changes in his activities of daily living.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Mental status examination of the Veteran showed he "was quite suspicious at the start [then] settled down as the interview progressed," tearfulness "at various points during the interview, particularly recalling his Vietnam days," full orientation, appropriate appearance and hygiene, appropriate behavior, normal communication and speech, no panic attacks or delusions "but he reports he feels that the CIA and FBI are after him," reported "seeing things from the corner of his eyes and hearing music and noises at times," no evidence of hallucinations or delusions during the interview, no obsessional rituals, goal-directed thought processes, no impaired judgment or abstract thinking, mild memory problems, and no suicidal or homicidal ideation.  The VA examiner stated that the Veteran's "poor sleep, nightmares, and irritability [are] secondary to his PTSD.  The symptoms of PTSD are exacerbated by his drinking."  This examiner also stated:

[The Veteran has no difficulty in performing [his] activities of daily living.  [The Veteran] has difficulty establishing and maintaining effective work and social relationships.  [The Veteran] has no difficulty at all with simple or complex commands.  [The Veteran] poses no threat of persistent danger or injury to self or to others.

The Veteran's GAF score was 60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Axis I diagnoses included PTSD.

On VA outpatient treatment in December 2005, the Veteran complained of pimples on his cheeks, anterior and posterior neck, and chest.  He denied any pimples on his buttocks, groin/scrotum, or retroauricular areas.  "He thinks he has chloracne related to Agent Orange exposure."  Physical examination showed pitted scars on the bilateral cheeks and a pink nodule on the anterior neck.  The assessment was "most likely" pseudofolliculitis barbae (PFB).  The VA clinician stated that the Veteran's skin problem "does not appear" consistent with chloracne "without draining cysts and nodules in the more characteristic locations."

In June 2006, the Veteran's complaints included a rash on his hands.  He was using Retin-A to treat his PFB "with good success."  He reported working "with water and solvents at work."  Objective examination showed superficial scars on his face with no active lesions and dry skin with pinpoint vesicles on the left palm.  The assessment was PFB and dyshidrotic eczema.  The Veteran was advised to continue using Retin-A and "keep beard long."  He also was advised to use clobetasol ointment twice a daily as need for his eczema.

In June 2007, the Veteran reported seeing "good results" from his treatment regimen of Retin-A for his PFB and clobetasol for his dyshidrotic eczema.  Physical examination showed superficial scars on the face with no active lesions and xerosis on the left palm with no vesicle noted.  The assessment was PFB and dyshidrotic eczema.

A VA PTSD screen conducted on March 4, 2008, was negative.

On VA PTSD examination on March 17, 2008, the Veteran's complaints included "mood changes most of the time," sleep disturbance due to "bad dreams and hearing noises," night sweats "from his dreams," and intrusive "unwanted memories about his experiences in combat."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he remained employed as a machinist for Shell Oil.  "He denied any disciplinary problems."  He reported good relationships with his co-workers and supervisors "because they understand that he was in Vietnam and they therefore do not try to harass him or scare him."  Although he had married his wife in 1980, "they have been separated for some time because of 'mistrust' on both parts."  He reported, following their separation, he and his wife "get along better now."  He had been in a relationship with his current girlfriend for 16-17 years and "communicates with her nearly every day.  Occasionally, they go to family gatherings, casinos, and church together."  The Veteran had 4 adult children "but does not see his children very often because they do not see 'eye to eye on a lot of things' and the Veteran can 'get real mean.'"  He was close to 1 brother but "does not talk to his sisters very often because they ask 'too many questions.'"  He also had friends who were fellow Vietnam Veterans "that he talks to on a regular basis."  He lived in his house alone.  He worked 7 days a week for 8-9 hours a day.  After work, he goes to a bar "for 'a few drinks.'"  He drank 3 beers "and a couple of shots of whisky every day when he comes home from work."  He characterized his drinking as "moderate" and it had not impacted his job or relationships.  He denied any illegal drug use.  He used to hunt and fish but no longer did those activities.  "The Veteran does not like to be around a lot of people and he gets upset when he hears lots of noise."  He reported problems with hypervigilance and "demonstrated symptoms of paranoia."  He also reported " a strong fear of heights," hearing voices, "and seeing figures that startle him.  He described these figures as something like ghosts who are pointing guns at him; however, he knows that no one is there."  There were no symptoms of mania or obsessive compulsive disorder noted.

Mental status examination of the Veteran in March 2008 showed he was appropriately groomed, casually dressed, walked with a slow gait, logical and goal-directed thoughts, normal speech, no suicidal or homicidal ideation, full orientation, several errors performing the serial sevens and serial threes, difficulty naming the recent presidents, difficulty spelling the same 5-letter word backwards after correctly spelling it forwards, an ability to recall 2/3 tasks correctly, and fair judgment.  The Veteran's GAF score was 50, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The VA examiner stated that the Veteran's auditory and visual hallucinations and paranoia were secondary to his PTSD.  The Axis I diagnoses included chronic PTSD.

On VA skin diseases (other than scars) examination in January 2010, the Veteran's complaints included intermittent acne/PFB/folliculitis.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran used benzyl peroxide and Retin-A daily to treat his acne/PFB/folliculitis.  This topical treatment was constant and was neither a corticosteroid or an immunosuppressive.  Physical examination showed approximately 18-20 ice pick like scars on the right cheek and 14-15 on the left cheek.  The diagnosis was acne/PFB/folliculitis.  The VA examiner stated that the Veteran's "skin condition does not presently have any effect on employment or daily activities."

On VA PTSD examination in January 2010, the Veteran's complaints included anger, a depressed mood, episodes of crying or tearfulness, a loss of pleasure and/or diminished participation, social withdrawal and/or isolation, sleep disturbance, difficulty concentrating, memory problems, and unwanted/intrusive thoughts.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran worked full-time for Shell Oil although he reported that he was being laid off in 45 days due to a reduction in the work force.  He denied any problems with his co-workers or supervisors although he also reported "conflict-related episodes at work" which did not result in any official reprimands.  He was going through a divorce from his wife although he had been separated from her since 1993.  He reported that his relationship with his adult children "has gotten better over the years."  He had not seen 1 of children for 3 years and another child for 1 year "due to disagreement."  He kept in touch with friends but denied having any close friends.  He kept in touch with his family "and attends family functions.  He is closest to his sisters and one living brother."  He worked 40 hours a week and went to a bar every day to drink "a little beer and whiskey" with "some friends.  He used to like to hunt but quit because the gunshots would cause problems with flashbacks.  He would see people out of the corner of his eyes and think it may be Vietnamese with bamboo jackets and straw hats.  He almost shot one of his friends and this is why he stopped hunting."  He occasionally attended church.  He was able to perform his activities of daily living independently.  He maintained minimum personal hygiene.  "He sometimes forgets to take" his medication although he was able to manage them.  He reported problems with anger, irritability, and hypervigilance.  He denied any manic or psychotic symptoms.

Mental status examination of the Veteran in January 2010 showed he was neatly groomed, no gait abnormalities, moderate eye contact, logical and goal-directed thoughts "with no evidence of hallucinations or delusions during the interview," normal speech "but mumbling," unremarkable activity level, no suicidal or homicidal ideation, oriented to place and date, multiple errors on completing serial 3s and serial 7s, moderate judgment, difficulty spelling the same 5-letter word backwards after correctly spelling it forwards, and an ability to recall 2/3 words correctly.  The Veteran's GAF score was 55, indicating moderate symptoms.  The VA clinician stated that the Veteran's GAF score for 55 "based on mild psychiatric symptoms that cause functional impairment" due to "impaired familial relationships and reduction in recreational/leisure pursuits.  There is also some social withdrawal."  The Axis I diagnoses included PTSD.

On VA outpatient treatment in August 2010, the Veteran complained of "a dark lesion on his right cheek concerning for cancer."  The Veteran reported that he had been seen by a private dermatologist "who biopsied the lesion and diagnosed [basal cell carcinoma]."  He also reported that this private dermatologist would follow up with him on his basal cell carcinoma.   A history of PFB and dyshidrotic eczema treated with topical ointments "with good results" was noted.  The Veteran was "happy with [his] present [treatment] regimen."  Physical examination showed a 1.4 mm black scaling macule on right cheek, superficial scars on the face, rare scattered erythematous papules on neck and upper chest, and xerosis on the left palm.  The assessment included PFB and dyshidrotic eczema.  The Veteran was advised to continue using topical ointments to treat these conditions.

In December 2012, the Veteran's complaints included seeing "black spots," kicking his girlfriend and talking in his sleep, and trying to choke his girlfriend while asleep.  He reported that "he gets jumpy with" noises and slept with the lights on.  Mental status examination of the Veteran showed he was appropriately groomed and dressed with fair eye contact, normal speech, unremarkable psychomotor activity, logical and goal-directed thought process, "no poverty of content" and no delusions, no hallucinations, no evidence of psychosis, no suicidal or homicidal ideation, and fair judgment and insight.  

The Veteran testified at his February 2013 Board hearing that he continued to experience "pimples and rashes" due to his service-connected acne.  See Board hearing transcript dated February 12, 2013, at pp. 2-3.  He also testified that these problems went away after he treated them with topical ointment.  Id., at pp. 4.  With respect to his service-connected PTSD, the Veteran testified that he experienced nightmares and waking up in a cold sweat.  Id., at pp. 4-5.  He also testified that he experienced anxiety in crowds and avoided being around people as a result of his service-connected PTSD.  Id., at pp. 9-10.  He finally testified that he also experienced homicidal ideation as a result of his service-connected PTSD.  Id., at pp. 12-13.

On VA outpatient treatment in May 2013, the Veteran's complaints included continued episodes of hitting/kicking his wife during the night due to nightmares, visual hallucinations (a ghost looking at him), and initial insomnia.  He drank beer 2-3 times a week plus 2 shots of gin with water.  He had stopped working in 2010.  Mental status examination of the Veteran showed he was appropriately groomed, good eye contact, normal speech, unremarkable psychomotor activity, logical, goal directed thought process, no delusions, no hallucinations, no evidence of psychosis, no homicidal or suicidal ideation, fair judgment and insight, and intact cognition.

On VA PTSD examination in August 2013, the Veteran's complaints included insomnia, nightmares, and hypervigilant behavior.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he had remarried in January 2013 and "has a good marriage."  He also reported taking early retirement from Shell Oil in 2010 and had been unemployed since then.  His wife was retired.  Mental status examination of the Veteran showed anxiety, suspiciousness, panic attacks which occurred weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, persistent delusions or hallucinations, and disorientation to time or place.  The VA examiner stated:

[The Veteran] reports a history of domestic violence, road rage, homicidal ideation, though he denies any intent or plan to do harm presently.  He sometimes hallucinates 'demons' that tell him to do destructive things but manages these with relaxation activities and deep breathing.  He gets angry easily, and yells, hears voices, but manages symptoms with relaxation and self-talk.

The Veteran reported "maybe 2 days a week of feeling very depressed."  He also reported a tendency to self-isolate "and is suspicious and watchful[] in public places."  The VA examiner concluded that the Veteran's symptoms of "reliving through memories and nightmares, avoidance of reminders of the traumas, [and] hypervigilant behavior" were attributable to his service-connected PTSD.  This examiner also concluded that the Veteran's symptoms of "feelings of sadness, discouragement, hopelessness, with some suicidal thoughts, tearfulness, and reduced pleasure in activities" were due to depressive disorder, not otherwise specified.  This examiner further concluded that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran's GAF score was 55.  The Axis I diagnoses included PTSD with symptoms of insomnia, improved with medication.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for acne.  The Veteran has contended that his service-connected acne is more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions regarding worsening symptomatology due to his service-connected acne.  It shows instead that this disability has been manifested by, at worst, scars on both cheeks.  The Board acknowledges that the Veteran complained of and was treated for acne during active service.  The evidence does not indicate that the Veteran experiences either deep acne (i.e., at least a 10 percent rating under DC 7828) or 1 characteristic of disfigurement (i.e., at least a 10 percent rating under DC 7800) as a result of his bilateral cheek scarring such that an initial compensable rating is warranted for his service-connected acne at any time during the pendency of this appeal.  See 38 C.F.R. § 4.118, DC 7800-7828 (2013).  The evidence indicates instead that the Veteran is treating his service-connected acne successfully with topical ointments (benzyl peroxide and Retin-A) on a daily basis as noted on VA examination in January 2010.  Subsequent VA outpatient treatment in August 2010 showed continued good results with the Veteran's treatment regimen of using topical ointments for his service-connected acne.  This is consistent with the Veteran's Board hearing testimony which indicates that he continues to treat his acne outbreaks successfully with topical ointments.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an initial compensable rating for his service-connected acne.  Thus, the Board finds that the criteria for an initial compensable rating for acne have not been met.

The Board next finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 50 percent for his service-connected PTSD.  The Veteran has contended that his service-connected PTSD is more disabling than currently evaluated.  The record evidence does not support his assertions regarding a worsening of the symptomatology associated with his service-connected PTSD.  It shows instead that this disability is manifested by, at worst, complaints of insomnia, nightmares, and hypervigilance (as seen on VA examination in August 2013).  For example, the record evidence indicates that the Veteran was employed full-time despite his service-connected PTSD throughout the pendency of this appeal until he voluntarily took early retirement in 2010.  The Veteran reported to multiple VA clinicians who treated him during the pendency of this appeal that he had not had problems with either his co-workers or supervisors due to his service-connected PTSD while he was employed.  The Veteran's GAF scores of 55-60 obtained during the pendency of this appeal suggest that his service-connected PTSD was, at worst, moderately disabling.  The January 2010 VA clinician specifically stated that the Veteran's GAF score for 55 was "based on mild psychiatric symptoms that cause functional impairment" due to "impaired familial relationships and reduction in recreational/leisure pursuits.  There is also some social withdrawal."  It appears that the Veteran divorced his first wife, from whom he had been separated for many years, and married his second wife during the pendency of this appeal.  The Veteran himself reported that he had "a good marriage" with his second wife on VA examination in August 2013.  Multiple VA clinicians who saw the Veteran during the appeal period attributed his reported sleep difficulties, including insomnia, to his service-connected PTSD.  The August 2013 VA examiner noted that the Veteran's service-connected PTSD with insomnia was improved with medication, however.  This examiner also noted that the Veteran's reported symptoms of "feelings of sadness, discouragement, hopelessness, with some suicidal thoughts, tearfulness, and reduced pleasure in activities" were due to depressive disorder, not otherwise specified, and not attributable to his service-connected PTSD.  For these reasons, the Board finds that the Veteran's level impairment due to the frequency, nature, and duration of his PTSD symptoms, as described above, is more closely analogous to that contemplated by his current 50 percent rating.

The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms (at worst, complaints of insomnia, nightmares, and hypervigilance), the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  Hence, the Board determines that an increased rating for PTSD is not warranted.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings either for his service-connected acne or for his service-connected PTSD.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected acne and for his service-connected PTSD are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of both of these service-connected disabilities.  This is especially true because the zero percent rating currently assigned for the Veteran's acne effective October 12, 2005, contemplates the superficial nature of this service-connected disability.  This is also especially true because the 50 percent rating currently assigned for the Veteran's service-connected PTSD contemplates moderate disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  As noted above, the Veteran reported that he was employed full-time throughout the pendency of this appeal until he voluntarily took early retirement in 2010 and had no problems with either co-workers or supervisors while he was employed.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a lumbosacral spine disability (claimed as mild to moderate central spinal canal stenosis at L4-5 due to spondylitic disc bulge and bilateral facet with right leg and right knee pain and left leg radiculopathy) is denied.

Entitlement to an initial compensable rating for acne is denied.

Entitlement to a disability rating greater than 50 percent for PTSD is denied.

REMAND

The Veteran also contends that he incurred hypertension and a gastrointestinal disability during active service.  He alternatively contends that either his acknowledged in-service herbicide exposure while on active combat service in the Republic of Vietnam or his service-connected PTSD caused or contributed to his current hypertension and gastrointestinal disability.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The Board notes that VA's duty to assist includes requesting an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board observes in this regard that, in the currently appealed rating decision issued in June 2006, the RO concluded that service connection for hypertension and for a gastrointestinal disability was not warranted because there was no evidence of in-service complaints of or treatment for either of these disabilities.  This RO finding reflects a misunderstanding of relevant case law.  It is well-settled that the lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In other words, the absence of service treatment records documenting in-service complaints of or treatment for a claimed disability does not automatically relieve VA of its duty to assist Veterans in obtaining evidence in support of their claims, to include scheduling a VA examination where necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon, 20 Vet. App. at 79.  

A review of the claims file shows that the Veteran has been diagnosed as having and treated for both hypertension and a gastrointestinal disability (variously diagnosed as dyspepsia, gas bloating, probable gastritis, and gastroesophageal reflux disease (GERD)) since his service separation.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his hypertension and gastrointestinal disability.  Id.

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for hypertension and for a gastrointestinal disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service, to include his acknowledged in-service herbicide exposure.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, was caused or aggravated (permanently worsened) by the Veteran's service-connected PTSD.  A complete rationale must be provided for any opinions expressed.  

The examiner is advised that the Veteran contends that he developed hypertension during active service.  The examiner also is advised that the Veteran contends alternatively that in-service exposure to herbicides caused or contributed to his hypertension.  The Veteran's in-service herbicide exposure is presumed based on his honorable active combat service in the Republic of Vietnam.  The examiner is advised further that the Veteran also contends that his service-connected PTSD caused or contributed to his hypertension.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his gastrointestinal disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any gastrointestinal disability/ies currently experienced by the Veteran, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a gastrointestinal disability, if diagnosed, is related to active service or any incident of service, to include his acknowledged in-service herbicide exposure.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a gastrointestinal disability, if diagnosed, was caused or aggravated (permanently worsened) by the Veteran's service-connected PTSD.  A complete rationale must be provided for any opinions expressed.  

The examiner is advised that the Veteran contends that he developed a gastrointestinal disability during active service.  The examiner also is advised that the Veteran contends alternatively that in-service exposure to herbicides caused or contributed to his hypertension.  The Veteran's in-service herbicide exposure is presumed based on his honorable active combat service in the Republic of Vietnam.  The examiner is advised further that the Veteran also contends that his service-connected PTSD caused or contributed to his gastrointestinal disability.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


